Citation Nr: 1136925	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for temporomandibular joint (TMJ) syndrome.

2.  Entitlement to an initial rating higher than 10 percent for hypertension.

3.  Entitlement to an initial rating higher than 10 percent for migraine headaches.

4.  Entitlement to an initial rating higher than 10 percent for biciptial tendinitis of the right shoulder (claimed as residuals of a right shoulder strain).

5.  Entitlement to an initial compensable rating for cubital tunnel syndrome of the right hand.

6.  Entitlement to an initial compensable rating for tonsillectomy residuals.

7.  Entitlement to service connection for Bertolotti's syndrome with scoliosis.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Entitlement to service connection for exercise-induced asthma, including as secondary to the claimed Bertolotti's syndrome with scoliosis.

10.  Entitlement to service connection for a bilateral ankle disorder (claimed as residuals of ankle sprains).

11.  Entitlement to service connection for eye floaters.

12.  Entitlement to service connection for residuals of dental trauma.

13.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

14.  Entitlement to service connection for growth of the left wrist.

15.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1998 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for Bertolotti's syndrome with scoliosis, a bilateral knee disorder, asthma, a bilateral ankle disorder, eye floaters, dental trauma, and PFB.  That September 2006 decision, however, granted his claims for service connection for TMJ syndrome and assigned an initial 20 percent rating, also for hypertension, migraines and tendinitis and assigned 10 percent ratings, and for cubital tunnel syndrome of the right hand and tonsillectomy residuals and assigned initial 0 percent (noncompensable) ratings.  All rating assignments were retroactively effective from February 8, 2006, the day after his separation from service when he returned to life as a civilian.  In addition to appealing the service-connection claims that were denied, he appealed for higher initial ratings for the disabilities that were determined service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  

Jurisdiction over his claims subsequently was transferred to the RO in Atlanta, Georgia, and that RO issued a June 2008 decision denying his remaining claims for service connection for growth of the left wrist and sinusitis.  He appealed that decision, as well, and the RO in Atlanta resultantly is the RO that certified the appeal to the Board.


Because they require further development before being decided on appeal, the Board is remanding the claims for higher initial ratings for the right shoulder tendinitis and tonsillectomy residuals, and for service connection for Bertolotti's syndrome with scoliosis, a bilateral knee disorder, asthma, a bilateral ankle disorder, eye floaters, PFB, and a growth of the left wrist.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  The Board is going ahead and deciding the remaining claims concerning the ratings for the TMJ syndrome, hypertension, migraines, and right wrist and hand cubital tunnel syndrome, and for service connection for a dental condition - including as a residual of dental trauma, and for sinusitis.


FINDINGS OF FACT

1.  The TMJ syndrome is manifested by complaints of jaw pain and locking, resulting in difficult talking and chewing.  The VA examinations objectively found no speech difficulty and no indication of other functional impairments; also, at worst, the Veteran's intercisal range of motion is limited to 24 mm.

2.  His hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  His migraines cause characteristic prostrating attacks, occurring on average once a month over the last several months; however, they are not very frequent (relatively speaking), completely prostrating, and prolonged so as to cause severe economic inadaptability.

4.  The cubital tunnel syndrome affecting his right wrist and hand causes at most mild incomplete paralysis of the median nerve.


5.  There is no competent and credible indication he lost any teeth during his military service as a result of dental trauma or as a result of loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  And to the extent he has jaw pain and locking, he already is being compensated for this as a result of the granting of service connection for his TMJ syndrome and the assignment of a 20 percent initial rating for this disability.

6.  That notwithstanding, his DD Form 214 shows he was discharged from service in February 2006 and bears a certification that he was not provided a complete dental examination and all appropriate dental treatment within 90 days prior to his discharge.

7.  According to the probative (i.e., competent and credible) evidence of record, it is just as likely as not the Veteran developed chronic sinusitis during his military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for the TMJ syndrome.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.150, Diagnostic Code (DC) 9905 (2010). 

2.  The criteria also are not met for an initial rating higher than 10 percent for the hypertension.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.104, DC 7101 (2010).

3.  The criteria are met, however, for a higher 30 percent initial rating for the migraines, retroactively effective from February 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.22, 4.124a, DC 8100 (2010).

4.  The criteria are not met for an initial rating higher than 10 percent for the cubital tunnel syndrome of the right hand and wrist.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.124a, DCs 8515, 8599 (2010). 

5.  The criteria are not met for service connection for residuals of dental trauma for purposes of receiving VA monetary compensation.  38 U.S.C.A. §§ 1110, 1712, 1721 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).

6.  However, the Veteran is eligible for VA outpatient dental treatment on a 
one-time completion basis.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).

7.  Also, resolving all reasonable doubt in his favor, his sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, prior to initially adjudicating his claims in September 2006, so in the preferred sequence.  Another letter satisfying § 3.159(b)(1) was later sent in November 2007, prior to the initial adjudication of his remaining claims (left wrist growth and sinusitis) in June 2008, so also in the preferred sequence.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims.  So he received all required VCAA notice before initially adjudicating his claims.  Therefore, there was no timing defect in the provision of the notices.


Also keep in mind that his claims for TMJ syndrome, hypertension, migraines, and cubital tunnel syndrome of the right hand arose in the context of him trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted.  He is now requesting higher initial ratings, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC in January 2009 discussing the downstream disability rating element of his claims, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial ratings versus higher ratings.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA and identified private treatment records and arranged for VA Compensation and Pension (C&P) examinations in May 2006, October 2008, and in October and November 2009 to assess and reassess the severity of his TMJ syndrome, hypertension, migraines, and cubital tunnel syndrome of the right hand.  

Additional examinations are not needed since there is already sufficient evidence of record to determine the severity of these disabilities in relation to the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Also keep in mind the Board is at least partially granting some of the claims - increasing the initial ratings for the cubital tunnel syndrome from 0 to 10 percent and for the migraines from 10 to 30 percent, albeit not assigning even higher ratings.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements concerning these claims.

Moreover, concerning the claims for sinusitis and residuals of dental trauma for VA outpatient dental treatment purposes, the Board need not discuss whether there has been VCAA compliance because these claims are being granted, regardless, although the dental claim is granted only for VA outpatient dental treatment on a one-time completion basis.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki, 129 S. Ct. at 1696.  VA therefore has complied with its duty-to-assist requirements concerning these claims, as well.  38 U.S.C.A. § 5103A.  

However, with respect to the dental trauma claim for disability compensation purposes, this claim is being denied as a matter of law, such that the duty-to-notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).


II.  Analysis-Higher Initial Ratings for the TMJ syndrome, Hypertension, Migraines, and Cubital Tunnel Syndrome of the Right Hand

The Veteran timely appealed the ratings initially assigned for these service-connected disabilities.  The Board therefore has to consider whether to "stage" the ratings for these disabilities, meaning assign different ratings at different times to compensate him for any variances in the severity of these disabilities.  See Fenderson v. West, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings but, instead, established ratings).

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


TMJ Syndrome

The Veteran's TMJ syndrome has been assigned an initial rating of 20 percent under 38 C.F.R. § 4.150, DC 9905 (limited motion of temporomandibular articulation).  The medical and lay evidence of record indicates his TMJ syndrome is primarily manifested by pain and limitation of inter-incisal range of motion.  The evidence does not suggest that rating this disability other diagnostic codes would be more appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 20 percent rating is warranted for inter-incisal range of motion limited to 21 to 30 mm; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm; and the maximum 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 mm.  

The Veteran has undergone two VA examinations to determine the severity of his service-connected TMJ syndrome.  The October 2008 and November 2009 C&P examiners measured inter-incisal movement at 25 mm and 24mm, respectively.  As none of the medical findings of record show limitation of 
inter-incisal range of motion to 20 millimeters or less, an initial rating higher than 20 percent is not warranted on the basis of limitation of motion alone.

The evaluation of a service-connected disability involving a joint rated based on limitation of motion requires additional consideration of whether there is functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of the joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the Veteran's TMJ syndrome is essentially a musculoskeletal disability of a joint (the jaw).  It is well-documented that he asserts moderate to severe pain in the right and left sides of his jaw twice a week, which he says began after his wisdom teeth were extracted in 2000.  His mandible (lower jaw bone) locks open twice a month with difficulty talking when this happens, constant difficulty chewing, and a history of wearing a night guard for this TMJ disorder.  See October 2008 C&P examination report.  Importantly, however, although the October 2008 and November 2009 C&P examiners did observe popping of the right and left mandible on motion, there was no indication this contributed to any additional limitation of inter-incisal motion.

Objectively, the October 2008 examiner specifically found there was no deviation of the mandible during opening, no speech difficulty, and that the soft palate and tongue movements are within normal limits.  X-ray results also showed no obvious pathology.  The November 2009 examiner provided similar findings and discounted the functional effects of the Veteran's jaw locking, noting there is no history of needed reduction of subluxation.  This examiner also commented this disability had improved with therapy (during the intervening period since the last examination, so presumably referring to the prior examination in October 2008), citing the Veteran's ability to now chew food normally and that wearing prescribed occlusal appliances stabilized his problem.  Overall, then, the objective clinical evidence is negative for functional loss due to weakness, fatigue or incoordination, or lack of endurance.  Thus, there is no basis on which to assign a higher level of disability compensation based on 38 C.F.R. §§ 4.40 and 4.45.  Simply put, the record does not show that the functional loss due to his TMJ syndrome impairs him to such a degree that he has the equivalent of the criteria for a higher 30 or 40 percent rating.  

Moreover, since the TMJ syndrome has never been more than 20-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating either.  Fenderson, 12 Vet. App at 125-26.  Lastly, as the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Hypertension

The RO assigned an initial rating of 10 percent for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 4.104, DC 7101.  

DC 7101 provides a minimally compensable, 10 percent, rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  
A higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated even higher, as 40-percent disabling.  A maximum 60 percent rating is warranted for diastolic pressure of 130 or more.

The probative (competent and credible) evidence of record does not indicate an initial rating higher than 10 percent is warranted under the applicable rating criteria.  
The Veteran's medical history shows he has been taking several medications to control his hypertension.  The Board's review of blood pressure readings by VA treating providers does reveal an isolated blood pressure reading on July 2, 2009 of 158/111, which is evidence of a diastolic pressure of 110 or more, as required for a higher 20 percent rating.  But that elevated measurement was an aberration, rather than norm, so an isolated reading in comparison to the others that have been made.  So this by no means is a "predominant" reading inasmuch as the remainder of his VA outpatient treatment records does not reveal any other readings showing diastolic pressure approaching 110 or more or systolic pressure of 200 or more.

When measured during his May 2006 C&P examination, the Veteran's blood pressure readings were 148/108, 148/101, 149/90 and 149/92.  During his subsequent C&P examination in October 2009, his blood pressure readings were 140/100, 143/103 and 138/100.  


So the medical evidence of record, as a whole, does not show his diastolic pressure has approached a level of predominantly 110 or more or that his systolic pressure has approached a level of predominantly 200 or more.  Thus, the probative medical evidence of record does not show blood pressure readings that would entitle him to a higher rating of 20 percent or more.  See 38 C.F.R. § 4.104, DC 7101.  And there are no lay statements to the effect that the readings of record are incorrect or supplemented by other blood pressure readings to support this notion.  Indeed, his contentions are vague and do not articulate the reasons for providing a higher rating.  Blood pressure is measured by objective, not subjective, means, so there is a specific monitoring device for determining blood pressure and the extent it is elevated.  The rating criteria require documentation of this objective measure of the blood pressure and that it fall within a certain range to warrant a certain rating.  So unlike perhaps in claims for higher ratings for some other disabilities, the Veteran's unsubstantiated lay allegation, alone, is insufficient to show he has enough elevated blood pressure (either diastolic or systolic) to warrant a higher rating.

Since the hypertension has never been more than 10-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  As the preponderance of the evidence is against claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Migraines

The RO assigned an initial rating of 10 percent for the Veteran's service-connected migraines under the provisions of 38 C.F.R. § 4.124a, DC 8100.

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Turning now to the evidence of record since the effective date of service connection, i.e., February 8, 2006, the Board finds that this evidence supports assigning a higher initial rating of 30 percent for the migraines, though no greater rating.  That is, resolving all reasonable doubt in the Veteran's favor, there is sufficient evidence of record to show his migraines cause characteristic prostrating attacks occurring on average at least once a month over the last several months.  

As background, a neurology report from Darnall Army Community Hospital, dated in April 2005 (so proximately close to his later separation in February 2006), recorded that he began having headaches in approximately 2002 following a motor vehicle accident in service.  They reportedly occur 4-5 times a week, requiring relief by medication and rest in a dark room.  The physician, Dr. M.D., diagnosed chronic intractable migraine headaches.  Dr. M.D. determined the Veteran had severe, prostrating headaches that were inadequately controlled by medications, and that they interfered with his duties as a soldier in the Army, indicating he should no longer be retained on active duty.  And, indeed, later that same month, a Medical Evaluation Board (MEB) recommended his discharge from service due, in part, to his migraines.


The most pertinent post-service evidence of record comes from his C&P examinations.  The Veteran reported to the May 2006 C&P examiner that his migraines occur twice a month, usually lasting for 6 hours.  He stated his headaches occur in the forehead area of the skull, described as a pressure sensation, severe, associated with nausea, vomiting, and photo and sound sensitivity.  A brain CT was within normal limits.  The examiner did not objectively comment on the reported history.

At the October 2009 C&P examination, the Veteran complained of a history of migraines that have become more frequent and severe since his discharge in 2006, treated with prescription medication.  He reported at least 2 to 3 attacks a month, with pain level of 10/10, requiring rest in a dark room for 1-5 hours.  He also asserted blurry vision, sound and light sensitivity, balance problems as associated symptoms.  The examiner appeared to objectively confirm the Veteran's reported history, concluding that "[n]ow, since discharge from the military, he is getting more frequent and more severe attacks..."

So, the May 2006 and October 2009 examiners did not independently verify whether the reported migraine attacks have been prostrating and if so, the frequency of such attacks.  But, this is not detrimental to his claim, since these findings are within the realm of lay experience, as discussed below.  Still, the examiner did not actually make any objective finding contradicting any of the Veteran's reported symptomatology.  

Indeed, the Board finds his consistent allegations of frequent prostrating migraines to be both competent and credible, since uncontradicted, even by medical findings of record, and, thus, probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran's competent reported symptomatology shows migraine headaches with characteristic prostrating attacks occurring much more than an average of once a month over the last several months.  Thus, the overall record clearly shows sufficient evidence to warrant a higher initial 30 percent rating.  

Nonetheless, there is insufficient objective evidence that his migraines have resulted in severe economic inadaptability - an essential element for a higher 50 percent rating under DC 8100.  Rather, the Board emphasizes that there are no objective medical findings by any of the VA examiners that his headaches are of such high intensity as to significantly impair his ability to maintain or obtain employment.  Indeed, the January 2010 VA examiner's addendum opinion specifically rejects this notion, despite acknowledging decreased work efficiency during periods of significant migraines.  Importantly, none of the C&P examiners made a finding of "severe economic inadaptability."  And the Veteran is not competent to himself make such a finding, given that it necessarily requires medical expertise in neurological disorders and is decidedly not within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  A review of his VA and private treatment records also fails to confirm that he demonstrates severe economic inadaptability.  Thus, the Board finds the overall probative evidence does not support the notion that his migraines cause severe economic inadaptability.  

So, resolving all doubt in his favor, the Board finds that the evidence of record, on the whole, supports assigning a 30 percent initial rating, but no higher, for the entire period of the appeal - that is, since February 8, 2006, the effective date of the grant of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Since the Veteran's migraine headaches disability has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

Cubital Tunnel Syndrome of the Right Wrist and Hand

As background, the Veteran filed a claim for entitlement to service connection for right hand paresthesias in March 2006.  A review of his service treatment records shows he was treated for numbness and tingling of his right hand in October 2005.  Shortly after his discharge in February 2006, the May 2006 C&P examination objectively found, upon diagnostic and clinical testing, that his claimed "right hand paresthesias [is] correctly diagnosed as cubital tunnel syndrome, mild."  (The examiner also noted his right hand is dominant, so this is the major extremity.)  Accordingly, in a September 2006 rating decision, the RO then granted service connection for cubital tunnel syndrome and assigned an initial 0 percent rating under Diagnostic Code 8599-8515.  That is, his disability is analogously rated under 38 C.F.R. § 4.124a, DC 8515, for paralysis of the median nerve.  See 38 C.F.R. §§ 4.20, 4.27 (2010); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

More generally, the disability is evaluated pursuant to diagnostic criteria contained in the Rating Schedule under the section for neurological conditions, and specifically diseases of the peripheral nerves found in 38 C.F.R. § 4.124a.  

Under DC 8515, the minimum compensable rating of 10 percent is warranted if there is mild incomplete paralysis of the median nerve affecting the major hand.  
An even higher 30 percent rating is assigned for the major hand if there is moderate incomplete paralysis.  An even higher 50 percent rating is assigned for severe incomplete paralysis of the major hand.  A still higher 70 percent rating is assigned for the major hand, if there is complete paralysis of the median nerve with such manifestations as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  


The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with the nerve, whether due to varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight" (or "mild"), "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence with the objective that its decisions are "equitable and just".  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

The most probative medical evidence comes from the C&P examinations in conducted May 2006 and October 2009.  

At the May 2006 C&P examination, the Veteran reported he had developed numbness along the ulnar distribution of his right hand in certain positions when working, putting his shoulder behind his back, or leaning on his right arm/elbow on objects.  Objectively, the examiner found the right hand reveals sensation to be intact in the ulnar distribution.  And on palpation of the ulnar groove at the elbow, the examiner recreated the Veteran's syndrome (i.e., numbness) in the right hand.  And as mentioned, the examiner diagnosed the Veteran with mild cubital tunnel syndrome.  

At the October 2009 C&P examination, the report indicated the Veteran complained of shooting pains, dropping objects, intermittent numbness in the third through fifth digits of the right hand, and increasing numbness with activities.  Objectively, the examiner found there is slightly diminished sensation to the distal ring finger; intact vibratory sense, pinprick and proprioception; negative Tinel's test at the wrist; Tinel's test at the right reproduces the Veteran's reported symptoms (i.e., numbness and pain) to the third to fifth digits.  Further, in the bilateral upper extremities, manual muscle testing was 5/5 and muscle stretch reflexes are 2+.  

Resolving any doubt in favor of the Veteran, there appears to be sufficient medical evidence that he has at least "mild" incomplete paralysis of the median nerve of his right extremity, especially in light of his long-standing complaints of numbness and pain.  Indeed, the May 2006 examiner explicitly characterized the nature of the disability as mild and the October 2009 examiner objectively confirmed slightly diminished sensations and reported numbness and pain in the digits, upon performing the Tinel's test.

However, the record does not show symptoms commensurate with moderate incomplete paralysis of the median nerve of this major extremity, so as to in turn warrant the next higher rating of 30 percent under DC 8515.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels); see, too, 38 C.F.R. § 4.1.  Concerning this, the neurological examinations failed to reveal anything more than mild cubital tunnel syndrome, not the required moderate or even severe impairment for a rating higher than 10 percent.  There were relatively few, if any, objective indications of debilitating neurological manifestations.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etc., that would warrant a higher rating.  Rather, his manifestations were wholly sensory on objective evaluation.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his median nerve paralysis.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of neurological manifestations affecting his right extremity, a matter that requires specialized medical knowledge in neurological evaluations.

So, resolving all doubt in his favor, the Board finds that the evidence of record, on the whole, supports assigning a 10 percent initial rating, but no higher, for the entire period of the appeal - that is, since February 8, 2006, the effective date of the grant of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Since the cubital tunnel syndrome has never been more than 10-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's disabilities have markedly interfered with his ability to work, meaning above and beyond that contemplated by his schedular ratings for the TMJ syndrome (20 percent) and hypertension (10 percent), as well as his now higher 10 percent rating for the cubital tunnel syndrome and now higher 30 percent rating for his migraines.  Indeed, a January 2010 VA examiner's addendum opinion specifically discounted the notion that the Veteran has this required level of employment interference on account of his migraines or hypertension.  And although this examiner acknowledged there is decreased work efficiency and ability to perform occupational tasks during periods of significant migraines and headaches, there is no indication this is not already adequately compensated and contemplated by the pertinent rating criteria.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for these disabilities by the regular rating schedule.  His evaluation and treatment has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Entitlement to Service Connection for Residuals of Dental Trauma and for Sinusitis

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A.  Dental Trauma

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  So the Board will consider the Veteran's entitlement to service connection for both compensation and outpatient dental treatment.  

At the outset, there are no statutory or regulatory provisions that might allow the Veteran to establish his entitlement to service connection for compensation purposes for his claimed residuals of dental trauma.  With respect to service connection for his missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (in the context of service connection for treatment purposes, see 38 C.F.R. § 3.381(a)); and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease (in the context of service connection for compensation purposes).  See 38 C.F.R. § 4.150; Simmington v. West, 11 Vet. App. 41 (1998).  Aside from the already service-connected TMJ syndrome, the Veteran's STRs fail to show that he sustained any other damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service, let alone losing teeth as a result of such damage, especially due to the claimed dental trauma.  Thus, as a matter of law, service connection may not be established for compensation purposes for missing or damaged teeth as a result of the claimed dental trauma.  Id; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, although service connection generally may be established for disability resulting from disease or injury incurred in or aggravated by active military service, an exception to this general rule is applicable to dental disabilities.  According to statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a).

When applicable, a determination will be made as to whether the dental condition claimed is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).


Under 38 C.F.R. § 17.161, outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. 1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section.  There are various categories of eligibility for VA outpatient dental treatment, including the following:  Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Although the Veteran reported to the November 2009 C&P examiner that he had a history of trauma to a tooth, identifying a chip to the maxillary left central incisor, there is no objective evidence supporting his claimed dental trauma.  Importantly, despite his contentions otherwise, the Board's review of his service dental records does not confirm any actual dental trauma during his service.  The U.S. Court of Appeals for the Federal Circuit has held that, for these purposes, "service trauma" means "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010). 

However, the Veteran's dental-related service treatment records (STRs) do not show he sustained any damage to his central incisors, let alone due to an injury or wound produced by an external physical force during the performance of military duties.  See id.  His dental STRs do confirm that he received extensive dental care during service.  Several teeth were missing near the end of his active duty service, as shown on a January 2006 dental STR - namely, wisdom teeth numbers 1, 16 and 32.  But there simply is no indication that he lost any teeth or damaged any teeth due to trauma sustained outside the course of the dental treatment he was provided while in service.

To emphasize, the treatment he received in service simply did not constitute dental trauma for purposes of subsequently establishing entitlement to VA outpatient dental treatment.  Indeed, this is true as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2010); Smith v. West, 11 Vet. App. 134 (1998).  That is to say, to merely have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  Having teeth filled or even extracted during service is not tantamount to dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997), 62 Fed. Reg. 15,566 (1997).  Therefore, as the service records simply fail to indicate any injury to his teeth outside of the normal course of in-service dental treatment, the Board must find there is no dental "trauma" as contemplated by VA's laws and regulations.  38 C.F.R. §§ 3.381 and 17.161.  

The Veteran clearly fails to establish eligibility for all classes of dental treatment, with the notable exception of Class II for one-time dental treatment.  
Again, there are no objective findings in the dental STRs that he suffered any type of dental trauma during service.  This precludes Class II(a) eligibility and the consequent lifting of the one-time limitation ban on treatment.  
Also, the Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes.  

Nor is there any indication the Veteran was a POW, precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e).  
Moreover, there is not any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  As well, there is no indication in the record that he has a dental condition impairing or aggravating a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

Nonetheless, the Veteran does appear to warrant Class II eligibility for one-time dental treatment.  To expound, there are several requirements for Class II one-time dental treatment.  Notably, 38 C.F.R. § 17.161(b)(1)(i) sets forth those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days;  (B) Application for treatment is made within 180 days after such discharge or release;  (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  

The Veteran filed this claim for treatment of his claimed dental trauma in March 2006, so well within the required 180 days of his discharge from service in February 2006.  In fact, he filed this claim the month after his service ended.  Further, his DD Form 214, on Line 17, specifically indicates he was not provided a complete dental examination and all appropriate dental services and treatment within 90 days prior to his separation from service.  

The Veteran failed to appear at an earlier June 2006 C&P dental examination, so within six months of his discharge from service, but apparently only because he was out of town.  And later, the RO did arrange for two C&P dental compensation examinations in October 2008 and November 2009, although well after the initial six months following discharge.  Most importantly, though, the post-service dental examinations arranged by VA were limited to compensation purposes, not inclusive of consideration for any treatment indicated as reasonably necessary for the 
one-time correction of the service-connected noncompensable condition.

As such, he is found eligible for VA dental treatment on a one-time completion basis.  Accordingly, and resolving all reasonable doubt in his favor, the Board finds that eligibility for VA outpatient dental (Class II) treatment, on a one- time completion basis, is established.  See 38 C.F.R. § 17.161(b)(1); See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


B.  Sinusitis

The Veteran contends he has had sinusitis since service.  

Lay testimony is competent to establish a diagnosis of a condition where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).  

So medical evidence is not always or categorically required where the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When however a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported or legitimately questionable, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the evidence of record supports a finding of service connection for sinusitis.  Clearly, the Veteran has sinusitis since clinically diagnosed by the October 2009 VA examiner.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Additionally, although the STRs are unremarkable for any indications of sinusitis, the Board finds the Veteran's allegation of persistent sinus-related symptoms since service both competent and credible, and thus probative, since consistent and uncontradicted by any medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical rejections of lay evidence); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In increased-rating claims, lay statements, alone, absent a negative credibility determination, may constitute competent evidence of a worsening, at least with respect to observable symptoms.  
See Vazquez-Flores v. Shinski, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment (emphasis added); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that, "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").


Moreover, the Board accords significant probative weight to the October 2009 VA examiner's positive opinion that the Veteran has had "mild to moderate recurrent chronic sinusitis since the Veteran was in the military service.  It is a continuation of the same process now."  This examination and report are thorough and the medical opinion well-reasoned, since apparently based upon review of the Veteran's reported lay statements on the history of his sinusitis, STRs and 
post-service medical records, and clinical experience.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, resolving all reasonable doubt in his favor, service connection is warranted because the evidence shows a current disability and probative evidence of continuous symptoms since discharge.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology). 


ORDER

The claim for an initial rating higher than 20 percent for the TMJ syndrome is denied.

The claim for an initial rating higher than 10 percent for the hypertension also is denied.

However, retroactively effective as of February 8, 2006, a higher 10 percent initial rating is granted for the cubital tunnel syndrome of the right wrist and hand, subject to the statues and regulations governing the payment of VA compensation.

Also since February 8, 2006, a higher 30 percent initial rating is granted for the migraines, subject to the statutes and regulations governing the payment of VA compensation.

As well, the claim for service connection for a dental condition, albeit only for the purpose of obtaining VA outpatient dental treatment on a one-time completion basis, is granted.

The claim for service connection for sinusitis also is granted.


REMAND

As detailed below, the Board is remanding the remaining claims due to the need to obtain:  (1) SSA disability records; (2) another C&P examination to assess the severity of the Veteran's biciptial tendinitis of the right shoulder and tonsillectomy residuals; (3) a C&P examination and medical opinion on the nature and etiology of his service-connection claims (for asthma, bilateral knee and ankle disorders, eye floaters, PFB, and growth of the left wrist) under McLendon v. Nicholson, 20 Vet. App. 79 (2006); and (4) a C&P examination and medical opinion on the nature and etiology of his Bertolotti's syndrome with scoliosis, by all indications a congenital disease that existed prior to service.

First, the Veteran has submitted records indicating an ongoing application for disability benefits from the SSA, apparently pertinent to his claimed conditions for Bertolotti's syndrome with scoliosis (since SSA records refer to his back condition) and bilateral knee and ankle disorders.  These records, since potentially relevant, therefore need to be obtained before deciding this appeal as part of the duty to assist him with his claims.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claims at issue).

Second, his right shoulder tendinitis and tonsillectomy residuals must be reexamined to reassess their severity.  

In a September 2006 rating decision, the RO established service connection for his diagnosed minimal bicipital tendinitis of the right shoulder, in light of a right shoulder injury from an in-service motor vehicle accident.  The RO assigned an initial 10 percent rating, under 38 C.F.R. § 4.71a (diseases of the musculoskeletal system), DCs 5099-5024, which as mentioned, he appealed for a higher initial rating.  See Fenderson, 12 Vet. App. at 125-26.  This disability is analogously rated under DC 5024 for tenosynovitis, which refers to degenerative arthritis under DC 5003, which in turn is rated under limitation of motion of the right shoulder joint, so here, 38 C.F.R. § 4.71a, DC 5201 for limitation of motion of the arm.  The rating decision assigned this 10 percent rating due to tenderness to palpation over the bicipital area, since the May 2006 C&P examiner found full range of motion without limitation due to pain.  

His tendinitis was last reassessed in October 2009, which noted the Veteran's complaints of shoulder pain flare-ups several times a week.  Further, the examiner measured shoulder range of motion as follows:  bilateral forward flexion and abduction 0 to 160 degrees with pain occurring 120 to 160 degrees; internal rotation 0 to 80 degrees with pain at end of range of motion and external rotation 0 to 90 degrees bilaterally without pain.  On repetitive testing, there was no additional limitation of motion due to painful motion, fatigue, weakness or incoordination.  The examiner commented that limitation of motion due to a flareup could not be assessed, since the Veteran was not having a flareup on examination.  

However, it is unclear from the examiner's notation regarding the Veteran's range of motion, especially on forward flexion and abduction of his shoulders, whether and what point during the range of motion he experienced any limitation of motion that was specifically attributable to pain.  .  See Mitchell v. Shinseki, 
No. 09-2169, at *17 (U.S. Vet. App. Aug. 23, 2011).  
Because the examiner failed to address any range-of-motion loss specifically due to pain on use, as required by DeLuca, and functional loss during flare-ups, the examination lacked sufficient detail necessary for rating.  Id, at *18.

Notably, the RO's September 2006 rating decision granted service connection for residuals of a tonsillectomy and assigned an initial 0 percent rating, under 38 C.F.R. § 4.97 (diseases of the respiratory system), DCs 6599-6516, analogously rated under DC 6516 for chronic laryngitis.  As mentioned, he appealed for a higher initial rating.  See Fenderson, 12 Vet. App. at 125-26.  However, his tonsillectomy residuals have not been examined since more than 5 years ago, in May 2006, raising the likelihood that the available medical evidence is obsolete for rating purposes.  So his right shoulder tendinitis and tonsillectomy residuals must be reexamined to reassess their severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Third, the Veteran needs to be examined for a medical nexus opinion concerning whether his bilateral knee and ankle disorders, asthma, eye floaters, PFB, and growth of the left wrist are each attributable to his active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran is competent to assert these symptoms since service, since involving pain, breathing difficulty, vision problems and visible skin changes that are all observable by lay persons.  His assertions are also uncontradicted, including by the medical evidence, so they also appear credible.  Moreover, the STRs show he sprained his ankles during service.  In addition, his STRs reveal a motor vehicle accident in October 2003, which appears to have resulted in orthopedic pain.  Thus, he has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Unfortunately, the record lacks necessary medical comment on the nature and etiology of these claimed disorders.  So additional medical comment is needed concerning whether these claimed disabilities are etiologically related back to service.  

Fourth, concerning the Bertolotti's syndrome with scoliosis, another VA examination and opinion is necessary.  Initially, the August 1998 service entrance examination report did not note any low back diseases, but the Veteran eventually was discharged from service following a December 2005 physical evaluation board (PEB) finding that he was physically unfit for continued duty due to chronic low back pain secondary to Bertolotti's syndrome and scoliosis.  The PEB report also found this was a congenital condition that existed prior to his service, but that was permanently aggravated by an accident while on active duty (apparently in reference to a motor vehicle accident in October 2003, according to other STRs).  Generally speaking, a congenital "defect" is not service connectable as a matter of express VA regulation because it is not a "disease or injury" within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  In VAOPGCPREC 82-90, VA's General Counsel held that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also according to this VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant additional disability.  VAOPGCPREC 82-90.

The December 2005 PEB report appears to support this claim in some of these noted respects.  Also, after diagnosing Bertolotti's syndrome based on clinical evaluation and X-rays, the March 2007 C&P examiner indicated "I feel it is most likely that [the Veteran's] current complaints of low back pain are directly related to his congenital Bertolotti's syndrome.  However, this condition could have been exacerbated by service-related activities, cannot resolve without resort to mere speculation."  So this March 2007 C&P examiner concluded rather unequivocally that the Veteran had a pre-existing, congenital low back disability, even though not noted during his military entrance examination.  This is tantamount to saying there clearly and unmistakably was a pre-existing low back disorder.  See also 38 C.F.R. § 3.303(c) indicating that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.  

However, there also has to be clear and unmistakable evidence the pre-existing disability was not aggravated during or by the Veteran's military service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  And this examiner's opinion on this other point is not entirely clear.  In fact, it is equivocal at best on this other important issue or even noncommittal inasmuch as he indicated he would have to speculate.  While as already explained an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology, an opinion phrased in terms tantamount to saying a condition "may be" related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not be" related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

For this reason, in years past VA adjudicators routinely denied claims with these type noncommittal opinions on the premise they constituted "nonevidence," neither for nor against the claim.  Additional precedent cases since have been issued, however, shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 57  F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current 

medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Jones and these other precedent cases are applicable here since the March 2007 VA examiner stated that an opinion could not be provided without resorting to mere speculation, but without providing any rationale for this inability to comment, as demanded by the Jones court.  This opinion, though not sufficiently definitive to grant service connection, is nonetheless reason to schedule the Veteran for another C&P examination for a medical nexus opinion on this determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Thus, to allow for proper legal analysis of this Veteran's claim as it pertains to the claimed disability, medical clarification is necessary as to whether his condition is a congenital or developmental "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion is required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.


Accordingly, these remaining claims are REMANDED for the following additional development or consideration:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's biciptial tendinitis of the right shoulder and tonsillectomy residuals.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.

When reassessing the severity of the right shoulder bicipital tendinitis, the examiner should address any range-of-motion loss specifically due to pain on use and functional loss during flare-ups.  And, if possible, the examiner should try and quantify the amount of 

this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

3.  Schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed bilateral knee and ankle disorders, asthma, eye floaters, PFB, and growth of the left wrist.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran currently has bilateral knee and ankle disorders, asthma, eye floaters, PFB, and a growth of the left wrist.

If the Veteran does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) these disabilities are related to or date back to the Veteran's period of active duty service.

When making these determinations, the examiner must bear in mind that the Veteran is competent to report the onset of skin growth, difficulty breathing and pain in the joints since service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  He similarly is competent to say he has noticed "floaters" (spots) in his line of vision and has had PFB (ingrown hairs) since his service.  So in determining whether these claimed disabilities were incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

But that said, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value in relation to this other evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Also schedule a VA examination for a medical nexus opinion concerning the nature and etiology of the Veteran's Bertolotti's syndrome with scoliosis.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to first clarify whether the Bertolotti's syndrome with scoliosis is a congenital or developmental "disease" versus "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If this claimed disorder is a "disease", an opinion is required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead this claimed disorder is a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

Because the Veteran is competent to report the onset of low back pain in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's claim of a chronic worsening of his low back pain while in service.  Dalton, 21 Vet. App. at 23.  That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value in relation to this other evidence.  See Davidson, 581 F.3d at 1313.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


